      Case: 1:19-cv-01603 Document #: 46 Filed: 02/24/21 Page 1 of 4 PageID #:300




           IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                    DISTRICT OF ILLINOIS EASTERN DIVISION


ALLEGHENY CASUALTY COMPANY,                           )
                                                      )
                Plaintiff,                            )
                                                      )      No.     1:19-cv-01603
v.                                                    )
                                                      )      Judge Ronald A. Guzman
OPCON, INC., CLAYTON GRAHAM, and,                     )
CHERYL GRAHAM                                         )
                                                      )
             Defendant.                               )
Judgment Debtor                                       )
                                                      )
And                                                   )
                                                      )
Re/Max                                                )
                Citation respondent

MOTION FOR ORDER TO SHOW CAUSE WHY RE/MAX SUBURBAN SHOULD NOT
BE HELD IN CONTEMPT FOR FAILURE TO WITHHOLD ASSETS BELONGING TO
 CHERYL GRAHAM IN VIOLATION OF THE CITATION TO DISCOVER ASSETS
                       AND FOR JUDGMENT
     Now comes Allegheny Casualty Company, Plaintiff and Judgment Creditor by its attorney,

William S. Piper, and moves this court for entry of any order upon RE/MAX to show cause why

it should not be held in contempt for failure to withhold assets belonging to Cheryl Graham

pursuant to the Citation to Discover Assets served upon it and for Judgment against RE/Max in

the amount of $$34,416.32 pursuant to 735 ILCS 5/2-1402 (f)(1). In support here of, Plaintiff

states as follows:

     1. A Citation to Discover Assets was issued by the Clerk on October 21, 2020 and served

         upon RE/MAX at its suburban office in Glen Ellyn, Illinois. Citation attached as Exhibit

         A. Proof of Service attached as Exbibit B. The Citation prohibited the transfer of any

         assets belonging to Cheryl Graham in accordance with 735 ILCS 5/2-1402(f)(1).



                                                 1
Case: 1:19-cv-01603 Document #: 46 Filed: 02/24/21 Page 2 of 4 PageID #:301




2. Following service of the Citation, Chad Gilbert, of RE/MAX called Plaintiff’s counsel in

   November, 2020 to advise he needed time and would provide the documentation

   requested in the Citation.

3. A confirming email was sent to Chad Gilbert at the email address provided by Mr.

   Gilbert on November 19, 2020, receipt of which was acknowledged. Ex. C.

4. Following the Court hearing on December 16, 2020, Plaintiff’s counsel again emailed to

   Chad Gilbert advising the court allowed 60 days to complete the Citation examination. In

   the email communication to Mr. Gilbert, he was again provided a copy of the Citation

   and advised that “there are to be no transfers to Cheryl Graham while this citation is

   pending.” Receipt of the email was acknowledged by Mr. Gilbert. Ex. D.

5. On February 22, 2021, Plaintiff’s counsel received an email from Heather Mills at the

   RE/MAX Suburban Corporate Office forwarding a response with documentation to the

   Citation to Discover Assets. See Exhibit E.

6. The documentation submitted by RE/MAX reflects that:

   a. Cheryl Graham is a real estate broker acting as an independent contractor for

       RE/MAX;

   b. After the receipt of the Citation and the communication with Plaintiff’s counsel on

       November 16, 2020, RE/Max made the following net commission payments to

       Cheryl Graham in violation of the express terms of the Citation and 735 ILCS 5/2-

       1402 (f)(1):

       Check #            Date           Amount paid to Cheryl Graham
       229211             11/24/2020     $8,730.97
       229705             12/17/2020     $5,116.87
       229781             12/22/2020     $5,539.92
       230117             1/6/2021       $4,460.04
       230523             2/1/2021       $10,568.52

                                            2
    Case: 1:19-cv-01603 Document #: 46 Filed: 02/24/21 Page 3 of 4 PageID #:302




           Total                               $34,416.32

   7. The Court is authorized to enter judgment against RE/MAX in the amount of the

       payments made to Cheryl Graham in violation of the Citation. 735 ILCS 5/2-1402 (f)(1)

       provides as follows:

           (f)(1) The citation may prohibit the party to whom it is directed from making or
           allowing any transfer or other disposition of, or interfering with, any property
           not exempt from the enforcement of a judgment therefrom, a deduction order or
           garnishment, belonging to the judgment debtor or to which he or she may be
           entitled or which may thereafter be acquired by or become due to him or her,
           and from paying over or otherwise disposing of any moneys not so exempt
           which are due or to become due to the judgment debtor, until the further order of
           the court or the termination of the proceeding, whichever occurs first. The third
           party may not be obliged to withhold the payment of any moneys beyond double
           the amount of the balance due sought to be enforced by the judgment creditor.
           The court may punish any party who violates the restraining provision of a
           citation as and for a contempt, or if the party is a third party may enter judgment
           against him or her in the amount of the unpaid portion of the judgment and costs
           allowable under this Section, or in the amount of the value of the property
           transferred, whichever is lesser.

       (underlined added)

       See also Shales v. T. Manning Concrete, Inc. 847 F. Supp 2d 1102, 1116 (N.D. Il., 2012)

                 Wherefore, Plaintiff requests that the court enter 1) an Order or Rule upon

       RE/MAX to show cause why it should not be held in contempt for the transfer of

       $34,416.32 in violation of the Citation and 2) that a judgment be entered against

       RE/MAX in the amount $34,416.32 and such further relief as the court deems just and

       proper.

                                       ALLEGHENY CASUALTY COMPANY


                                               /s/ William S. Piper
                                               One of its attorneys
William S. Piper
Law office of T. Scott Leo, P.C.
Attorney for Allegheny Casualty Company.
100 N. LaSalle St. Suite 514

                                                  3
    Case: 1:19-cv-01603 Document #: 46 Filed: 02/24/21 Page 4 of 4 PageID #:303



Chicago, Il 60602
Telephone:      312-857-0910
wpiper@leolawpc.com




                                        4
